Teller, J.,
concurring specially:
I concur in the conclusions of the opinion in this case except as to the question of the admission in evidence of the .conversation between the parties on the morning on which the, partnership agreement was executed. That conversation *279was not incompetent because the agreement was subsequently reduced to writing, but the objection that it was not relevant was good and should have been sustained.
The important fact is not that this conversation, related to the plaintiff’s compensation, but that it related to compensation as a partner, who should .perform not merely the services of an attorney, but of an owner of an interest in the business, one who might be required to do far more than any attorney would be expected to do. He was to share in the profits, and bear a portion of the losses. He was to give his time and services for a period which was wholly indefinite, and when the enterprise had been carried to completion he was to have his share of the profits, if the business proved ultimately profitable; and if it proved to be a losing venture he must respond with a share of the losses to be paid.
That.being the matter to which the conversation pertained, how could it aid the jury to determine the value of plaintiff’s services during the term he was employed? How could they say from this testimony what value the defendant placed upon the services which plaintiff had rendered, and would render, as an attorney, up to the time when his employment terminated? Given an estimate of the value of services in a stated capacity for a certain period, it may be properly assumed that services in that capacity, for a longer or a shorter period will be worth a proportional amount.
Here, however, the estimate is as to services in a widely different capacity, and for no period of time which can be even approximately estimated. How then can it be of any value on the issue on trial ? The fact that it was an admission against interest, and hence admissible in a proper case, can not make it admissible in this case if it is not relevant to the issue.
The. only effect the testimony could have would be to lead the jury to believe that the plaintiff was entitled to a *280large share of such profits as they might find had accrued up to the time of the trial.
Decided March 1, A. D. 1915.
Rehearing granted April 5, A. ■ I). 1915.
Judgment reversed on rehearing July 6, A. D.1915;
Its admission was, therefore, highly prejudicial to the defendant, and it should be so held.